In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-13-00137-CR



          JANET RENEE WALKER, Appellant

                           V.

           THE STATE OF TEXAS, Appellee



          On Appeal from the 6th District Court
                Lamar County, Texas
                Trial Court No. 24932




       Before Morriss, C.J., Carter and Moseley, JJ.
      Memorandum Opinion by Chief Justice Morriss
                                 MEMORANDUM OPINION
        Janet Renee Walker has attempted to appeal from her conviction for driving while

intoxicated. On our review of the clerk’s record, we noted that the trial court certified this case

to involve a plea agreement because of which Walker has no right of appeal. By letter dated

July 11, 2013, we informed appellant of this potential jurisdictional defect and afforded her ten

days in which to respond. Walker responded, through counsel, but her response contains nothing

to persuade us that we have jurisdiction over this appeal.

        In a case in which the defendant entered a plea of guilty or nolo contendere and the

punishment assessed does not exceed that recommended by the State and agreed to by the

defendant, a defendant may appeal only (1) issues that were raised by a written motion that was

both filed and ruled on before trial or (2) after obtaining the trial court’s permission to appeal.

See TEX. R. APP. P. 25.2(a)(2). Further, this Court is required to dismiss an appeal if, as in this

case, the trial court’s certification indicates that there is no right of appeal. See id.

        Because the trial court certified that Walker has no right of appeal and because the record

before us contains nothing to suggest that the certification is incorrect, see Dears v. State, 154
S.W.3d 610, 615 (Tex. Crim. App. 2005), we must dismiss the appeal. See TEX. R. APP. P.

25.2(d).




                                                    2
      We, therefore, dismiss this appeal for want of jurisdiction.



                                                Josh R. Morriss, III
                                                Chief Justice

Date Submitted:      July 25, 2013
Date Decided:        July 26, 2013

Do Not Publish




                                               3